Title: To James Madison from William Harris Crawford, 30 August 1816
From: Crawford, William Harris
To: Madison, James


Private
Dear Sir,
War Department 30th. August 1816

On my arrival in this city, on Tuesday last, I found all my children except the eldest, indisposed with the hooping cough, and my third son extremely ill.  His fever has abated some, but has not intermitted since Saturday, the day he was seized with it.  My attention has been directed almost exclusively to my children since my arrival, so that I have hardly had time to look at the letters which have accumulated since my departure from this place last month.
During my stay in Georgia I had the pleasure of seeing the governor, & from the general tenor of his conversation, I am induced to believe that he is willing to accept the Creek agency provided, the duties of the office will not require a permanent residence in the nation.  His Principal residence is in the neighborhood of Milledgeville from whence he can visit the agency in two or three days ride.  If the appointment should be conferred upon him he would spend several months in the Year at the Agency, & always be Present at the distribution of their annuities, and at their general Councils.
If this kind of attention should be deemed sufficient, I know of no man better qualified for the office, and am certain that his appointment would be highly acceptable to the majority of the State.  The only doubt he seems to entertain upon the subject is whether his acceptance of the office will not be considered as a stoop from the office which has heretofore holden, & now holds under the State.
In the event of his appointment, a discreet young man whom he has educated, & continues to Patronize, would reside Permanently at the Agency, and advertise him of every occurrence which might be thought to require his attention.
Before I left the State of Georgia, I had the honor of writing to you on the approaching vacancy in the Cabinet.  Should that letter have miscarried, it may be necessary to add here that my objections to the exchange proposed in relation to that vacancy, have been yielded to your wishes.
I left Dr. Bibb in a low state of health but some what improved from what it was at the rising of Congress.  The violence exhibited in the State against the Compensation bill, leaves but little hope that the Dr. can be Re-elected.  The state of his health, as well as his Private affairs, admonish him of the necessity of retiring to Private life, but his feelings have been so deeply wounded by the assaults which have been made upon his Political Character, that he will not listen to the admonition.  The mortification of defeat, I greatly fear, will be augmented by the success of an enemy both Personal & political.  It is impossible for me not to participate deeply in every thing which concerns him as a public and private Character.  We entered public life at the same time, and have travelled thus far on our journey not only without collision, but with the most Perfect harmony.  I am distressed at the idea of the return which I fear is about to be made him for the faithful and important services which, in the course of his public life, he has Rendered the State and the nation.
From the fate that is impending over him, there appears to be no means of escape, unless some honorable appointment can be given him before the first Monday in November.  I know of none which can be given.  The circumstance is mentioned merely because it is Possible that some thing may occur, which may be the means of withdrawing him from the dilemma into which he has fallen.  I know his disinterestedness too well to believe that he would accept any office, in which he would be unable to render service; and I believe that I may add, that you Sir are too well acquainted with his worth, not to be disposed to give him any office in your gift for which he is qualified.  I am dear Sir respectfully Your most obt. & Very humbl Servt.

Wm. H Crawford

